ORDER
Per curiam:
Christopher Scott Mysak appeals his convictions of one count of statutory rape in the first degree, four counts of statutory sodomy in the first degree, and two counts of incest. Mysak claims that the tidal court abused its discretion in determining that a forensic interview was sufficiently reliable to be admitted pursuant to section 491.075, and plainly erred in failing to sua sponte declare a mistrial or correct the State during closing argument when the State discussed the law regarding voluntary intoxication. Finding no prejudicial error, we affirm. Rule 30.25(b).